       Case 3:20-cv-00092-BAJ-EWD            Document 69        06/02/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


 MCARTHUR GRIFFIN                                  CIVIL ACTION NO: 3:20-cv-00092
                               Plaintiff
                                                   DISTRICT JUDGE:
 VERSUS                                            HON. BRIAN A. JACKSON

 REC MARINE LOGISTICS, LLC, ET                     MAGISTRATE JUDGE:
 AL                                                HON. ERIN WILDER-DOOMES
                       Defendants



                 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
             AMENDED MOTION TO COMPEL DISCOVERY RESPONSES

MAY IT PLEASE THE COURT:

       Defendants, REC Marine Logistics, LLC, GOL, LLC, Gulf Offshore Logistics, LLC, and

Offshore Transport Services, LLC (hereinafter sometimes collectively referred to as

“Defendants”), hereby file this Opposition in response to the Amended Motion to Compel

Discovery Responses filed by the Plaintiff, McArthur Griffin.

                               PERTINENT BACKGROUND

       Plaintiff’s Motion seeks to compel responses to one document request contained within his

Second Request for Production, and one Interrogatory within his Second Set of Interrogatories.

The pertinent discovery requests and responses by the Defendants are as follows:

              REQUEST 2: Produce all Documents reflecting the pre-
              employment disclosure of medical facts and/or pre-existing injuries
              for persons hired by Defendants, as well as any Documents
              reflecting the Defendants’ discussion/analysis of such facts or
              injuries before they were hired. For purposes of this request for
              production, the Documents being requested are those for employees
              that worked aboard vessels owned, operated, controlled, and/or
              managed by Defendants and/or for persons hired that were/are
              classified as seamen. This request seeks information related to
              Defendants’ claimed McCorpen defense.

                                               1
       Case 3:20-cv-00092-BAJ-EWD             Document 69       06/02/21 Page 2 of 10




               RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
               Defendants object to Request No. 2 in that it seeks the confidential
               medical information of individuals who are not parties to this
               litigation. Defendants further object to Request No. 2 in that it is
               overly broad, unduly burdensome, and not proportional to the needs
               of this case. The Request is not limited in time. Furthermore,
               plaintiff was not (nor has he ever been) employed by GOL, Gulf
               Offshore, or Offshore Transport. Accordingly, any employment
               records maintained by any of these entities have no conceivable
               relevance to this case.


               INTERROGATORY 3: Identify all persons who disclosed
               medical facts and/or pre-existing injuries before they were hired.

               ANSWER TO INTERROGATORY NO. 3: Defendants object to
               Interrogatory No. 3 in that it seeks information which is neither
               relevant, nor likely to lead to the discovery of admissible evidence.
               Defendants further object to Interrogatory No. 3 in that it is overly
               broad, unduly burdensome, and not proportional to the needs of the
               case. More particularly, Interrogatory No. 3 is not limited in time,
               and seeks information from entities which did not employ the
               plaintiff. Even if a response was appropriate, such would require
               four separate companies to search through the personnel files of all
               individuals ever employed by those companies to determine whether
               said individuals disclosed “medical facts and/or pre-existing
               injuries.” Furthermore, this Interrogatory seeks confidential medical
               information of individuals who are not parties to this litigation.

(See discovery requests and responses thereto, attached hereto as Exhibit A).

       Plaintiff’s Motion to Compel asserts that the above-referenced discovery requests seek

information and documents that are necessary to allow him to challenge an anticipated McCorpen

defense by the Defendants, a defense which he claims has not actually been asserted. Specifically,

Griffin claims he needs the requested information in order to test the second prong (commonly

referred to as the “materiality” prong) of the three-pronged McCorpen defense. (See Rec. Doc. 67-

1, pg. 5). Plaintiff notes that he proposed allowing defendants to establish a time limit for the

discovery requests, and to accept a document production with “personal identifying information”



                                                2
        Case 3:20-cv-00092-BAJ-EWD              Document 69       06/02/21 Page 3 of 10




of Defendants’ other employees redacted. For the reasons set forth below, Defendants respectfully

suggest that the circumstances of this case do not justify requiring production of the medical

records and sensitive medical information of other employees who are not parties to this litigation,

and who have not authorized the release of their medical information.

                                    LAW AND ARGUMENT

                                        Scope of Discovery

       “Unless otherwise limited by court order, the scope of discovery is as follows: Parties may

obtain discovery regarding any non-privileged matter that is relevant to any party's claim or

defense and proportional to the needs of the case, considering the importance of the issues at stake

in the action, the amount in controversy, the parties' relative access to relevant information, the

parties' resources, the importance of the discovery in resolving the issues, and whether the burden

or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). The

court must limit the frequency or extent of discovery if it determines that: “(i) the discovery sought

is unreasonably cumulative or duplicative, or can be obtained from some other source that is more

convenient, less burdensome, or less expensive; (ii) the party seeking discovery has had ample

opportunity to obtain the information by discovery in the action; or (iii) the proposed discovery is

outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).

       Federal district courts have repeatedly held that the production of documents such as

personnel files (and medical records within those files) of non-party employees presents special

privacy concerns which require a court to balance the competing interests of the parties. In re:

Xarelto (Rivaroxaban) Products Liability Litigation, 313 F.R.D. 32, 36 (E.D. La. 2016).

“Employment personnel files can be expected to contain much information that is personal and

private, including medical records and personal data identifiers…” Randelman v. Louisiana Sugar



                                                  3
        Case 3:20-cv-00092-BAJ-EWD               Document 69       06/02/21 Page 4 of 10




Refining, LLC, 2018 WL 2045396, *4 (E.D. La. 2018); See also Callais v. United Rentals North

America, Inc., 2018 WL 6517446, *2 (M.D. La. 2018) (“personnel files of non-party employees

may contain sensitive information that has no relevance to the claims or defenses in the litigation,

such as Social Security numbers and medical records or information, to name a few.”).

Accordingly, when considering whether to order the production of personal information of

individuals who are not parties to a case, the privacy interests at stake “are not to be weighed

lightly.” In re: Xarelto, 313 F.R.D. at 36. In a recent case in this district, although certain portions

of personnel files were ordered to be produced, the Court specifically advised the parties “of

specific types of information likely contained in personnel files that is to be either redacted or not

produced at all, including personal identifying information (i.e., Social Security number, telephone

number, address), medical information or histories, salary and benefit information.” Callais, 2018

WL 6517446 at *3.

                                       The McCorpen Defense

        In general, a Jones Act employer is liable for the payment of maintenance and cure benefits

to any seaman who suffers injury during their employment on a vessel, regardless of fault. Johnson

v. Cenac Towing, Inc., 544 F.3d 296, 301 (5th Cir. 2008). However, the Fifth Circuit has held that

an employer is relieved of its obligation to pay maintenance and cure when the plaintiff seaman

“knowingly or fraudulently conceals his [pre-existing] illness from the shipowner.” McCorpen v.

Central Gulf S.S. Corp., 396 F.2d 547, 548 (5th Cir. 1968). This has become what is known as the

McCorpen defense. To establish a McCorpen defense, an employer must show that (1) the seaman

intentionally misrepresented or concealed medical facts; (2) the nondisclosed facts were material

to the employer's decision to hire the seaman; and (3) a causal link exists between the withheld




                                                   4
            Case 3:20-cv-00092-BAJ-EWD                    Document 69      06/02/21 Page 5 of 10




information and the injury that is the subject of the complaint. Johnson, 544 F.3d at 301 (citing

Brown v. Parker Offshore Drilling Corp., 410 F.3d 166, 171 (5th Cir. 2005)).

                       Plaintiff’s request for medical records and medical information
                           of Defendants’ other employees should not be allowed

           At the outset, it should be noted that the plaintiff was employed by REC Marine Logistics,

LLC at the time of his accident. (See plaintiff’s employment application, attached hereto as Exhibit

B). Only a Jones Act employer is liable for the payment of maintenance and cure. Accordingly,

REC Marine is the only Defendant which could possibly assert a McCorpen defense to plaintiff’s

claim for maintenance and cure. For this reason, the medical records and information concerning

employees of GOL, Gulf Offshore Logistics, or Offshore Transport Services have no conceivable

relevance to this case or to plaintiff’s ability to contest the applicability of the McCorpen defense.

The Court should therefore reject plaintiff’s motion to compel any documents or information

pertaining to the employees of these three entities.

           The Court should also reject plaintiff’s motion insofar as he seeks the confidential medical

information of REC Marine employees who are not parties to this case. Plaintiff has filed suit

against the Defendants in this case for injuries to his “shoulder, neck, back, legs and other body

parts.” (See Petition for Damages originally filed in state court, attached hereto as Exhibit C). 1 At

this time, it appears REC Marine may have a viable McCorpen defense to any claim by plaintiff

for maintenance and cure benefits associated with an alleged injury to his neck or low back. Griffin

applied for a job with REC Marine on April 19, 2016. (See Exhibit B). Approximately two years

earlier, on April 10, 2014, he filed suit in the 15th Judicial District Court for the Parish of Lafayette

seeking to recover damages for injuries related to a car accident. (See lawsuit, attached hereto as

Exhibit D). The lawsuit alleges Griffin sustained “severe and permanent injuries to the structure,


1
    Plaintiff’s state court suit was subsequently removed to this Court.

                                                             5
        Case 3:20-cv-00092-BAJ-EWD             Document 69       06/02/21 Page 6 of 10




tissues and musculature of his body, which injuries include, but are not limited to his lower back,

back, and neck, along with other parts of his body.” (Exhibit D, pg. 2). He sought damages for past

and future medical expenses, past and future physical pain and suffering, as well as diminished

earning capacity, among other things. (Exhibit D, pg. 2). Griffin did not disclose the car accident

to REC Marine when he applied for a job, and did not disclose the fact that he had brought suit for

neck and back injuries arising from the car accident in 2014. This is despite the fact that REC

Marine’s employment application asked whether plaintiff had been in “any motor vehicle accident

or had your license suspended during the past five (5) years.” (Exhibit B, pg. 2).

       The medical records/information of other employees which plaintiff is asking Defendants

to produce does not have any arguable relevance to either the first or third McCorpen factors,

namely whether plaintiff intentionally misrepresented or concealed medical facts, or whether there

is a causal link between the information withheld and the injuries claimed in this lawsuit. Even

plaintiff acknowledges that the documents and information he seeks regarding Defendants’ other

employees is for the purpose of challenging the materiality factor of McCorpen. Griffin

foreshadows that REC Marine may use an affidavit as it did in another case to show that his failure

to disclose his prior injuries was material to the decision to hire him. He then implies that he is

seeking information concerning other employees who disclosed pre-existing injuries or medical

information, presumably to show that other employees were hired even though they disclosed pre-

existing injuries. (See Rec. Doc. 67-1, pg. 5). Plaintiff’s argument would be that if REC Marine

had hired other employees who disclosed pre-existing injuries, then they also would have hired

him, meaning that his failure to disclose his 2014 lawsuit for injuries to his neck and back was not

material. The logical fallacy in such an argument is evident. The decision whether to hire a

particular individual is made up of many different factors which could include, but are certainly



                                                 6
        Case 3:20-cv-00092-BAJ-EWD              Document 69        06/02/21 Page 7 of 10




not limited to, the nature and extent of any prior injuries sustained by the candidate, whether the

prior injuries were temporary or permanent, the job position being applied for and how strenuous

that job is, as well as many other factors which have nothing to do with physical capability. The

possibility that some other employee of REC Marine (who may not have had the same job title as

plaintiff) was hired despite disclosing some unspecified injury or illness does nothing to establish

that plaintiff would have been hired if he would have informed REC Marine in 2016 that only two

years earlier he filed a lawsuit claiming “severe and permanent injuries” to his neck and back.

Furthermore, Defendants submit that any marginal relevance to plaintiff’s ability to contest the

materiality prong of a McCorpen defense (which he claims has not even been pled) does not justify

an intrusion into the interests of individuals who are not parties to this case in the privacy of their

medical records and information. It also does not justify the burden that would be placed on the

Defendants to comb through hundreds (if not thousands) of personnel files of past and current

employees to determine which of those employees disclosed some type of pre-existing injury, and

then to produce not only the documents pertaining to the disclosure of that pre-existing injury but

also “any Documents reflecting the Defendants’ discussion/analysis of such facts or injuries”

before the employee was hired.

       Regarding the privacy concerns at issue, plaintiff argues that such are alleviated by his

stipulation that Defendants can redact from any records produced the names, dates of birth, social

security numbers, and addresses of the employees. However, at the same time, he seeks to compel

a response to Interrogatory No. 3 which asks Defendants to “Identify all persons who disclosed

medical facts and/or pre-existing injuries before they were hired.” It is unclear how Defendants

could identify these individuals without at least providing their names. Moreover, it is unclear why

plaintiff would be seeking the identity of all past and current employees who have disclosed



                                                  7
        Case 3:20-cv-00092-BAJ-EWD              Document 69        06/02/21 Page 8 of 10




“medical facts and/or pre-existing injuries” if not to correlate this disclosure with the medical

records sought to be produced.

       Plaintiff also misconstrues the manner in which courts have interpreted the materiality

prong of McCorpen. “The Fifth Circuit has routinely held that the existence of a plaintiff seaman's

back injury is material to a decision of employment, going so far as to say that a plaintiff's ‘history

of back injuries is the exact type of information sought by employers.’” Foret v. St. June, LLC,

2014 WL 4539090, *5 (E.D. La. 2014) (citing Brown, 410 F.3d at 174); See also Parchmont v.

Complete Logistical Services, LLC, 2020 WL 3490435 (E.D. La. 2020) (quoting above language

and stating that “this Court has held that neck injuries are material as well.”). The way courts

construe the materiality element simply underscores the fact that even if the defendants were to

produce records showing they previously hired people who disclosed pre-existing injuries, such

would have no tendency to show that the plaintiff’s failure to disclose prior back and neck injuries

was not material to REC Marine’s decision to hire him.

             Defendants have not their waived objections to the production of private
                   medical records and information of non-party employees

       Defendants wish to briefly address Plaintiff’s argument that they have waived any

objection to producing the private medical records/information of employees who are not parties

to this case. Griffin propounded the discovery in question on March 2, 2021. On April 12, 2021,

plaintiff’s counsel inquired about the status of Defendants’ responses. Defense counsel replied that

Defendants could provide responses by April 20, 2021. (See Rec. 63-1, pg. 3). Due to defense

counsel’s involvement in preparing for a hearing before the U.S. Fifth, responses were provided 8

days later on April 28, 2021.

       A district court can find that objections to discovery are waived by failure to timely object

or respond to the discovery. However, a court “retains discretion to decline to compel production

                                                  8
        Case 3:20-cv-00092-BAJ-EWD             Document 69       06/02/21 Page 9 of 10




of requested documents when the request exceeds the bounds of fair discovery, even if a timely

objection has not been made.” Schooler v. Wal-Mart Stores, Inc., 2015 WL 4879434, *1 (E.D. La.

2015). In Schooler, Magistrate Judge Wilkinson specifically held that, despite a dilatory objection,

the court should exercise its discretion to preserve a defendants confidentiality objection to a

discovery request seeking the employment or personnel files of non-party individuals. Schooler at

*1. Defendants herein request that this Honorable Court exercise its discretion to preserve their

objections to the pertinent discovery requests in light of the minimal delay, combined with the

importance of the objections in preserving the privacy of individuals who are not parties to this

case.

                                         CONCLUSION

        For all of the foregoing reasons, Defendants respectfully request that this Honorable Court

deny plaintiff’s Amended Motion to Compel Discovery Responses.

                                                     Respectfully submitted,

                                                     /s/ Kyle A Khoury
                                                     Salvador J. Pusateri, T.A. (#21036)
                                                     Kyle A. Khoury (#33216)
                                                     PUSATERI, JOHNSTON, GUILLOT
                                                     & GREENBAUM, LLC
                                                     1100 Poydras Street, Suite 2250
                                                     New Orleans, Louisiana 70163
                                                     Telephone: (504) 620-2500
                                                     Facsimile: (504) 620-2510
                                                     Salvador.Pusateri@pjgglaw.com
                                                     Kyle.Khoury@pjgglaw.com
                                                     ATTORNEYS FOR REC MARINE
                                                     LOGISTICS, LLC, GOL, LLC, GULF
                                                     OFFSHORE LOGISTICS, LLC, AND
                                                     OFFSHORE TRANSPORT SERVICES,
                                                     LLC




                                                 9
       Case 3:20-cv-00092-BAJ-EWD              Document 69       06/02/21 Page 10 of 10




                                 CERTIFICATE OF SERVICE


        I hereby certify that on this 2nd day of June, 2021, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to
those who are on the list to receive e-mail notices for this case, have enrolled in this Court's
CM/ECF program and otherwise consented to receive notice and service via CM/ECF. I further
certify that I mailed the foregoing document and the notice of electronic filing by first-class mail
to all non-CM/ECF participants.
                                      /s/ Kyle A. Khoury ___




                                                 10
